                            Case 2:18-cr-00084-AJS Document 37 Filed 12/13/18 Page 1 of 8
AO 2458 (Rev. 02/18)    Judgment in a Criminal Case
                        Sheet I



                                           UNITED STATES DISTRICT COURT
                                                         Western District of Pennsylvania
                                                                             )
               UNITED ST A TES OF AMERICA                                    )      JUDGMENT IN A CRIMINAL CASE
                                    v.                                       )
                                                                             )
                  MARIOS D. PAPACHRISTOU                                             Case Number: 18-cr-0084
                                                                             )
                                                                             )      USM Number: 39016068
                                                                             )
                                                                             )        Thomas J. Farrell & Stephen Wesley Gorman
                                                                             )       Defendant's Attorney
 THE DEFENDANT:
 liZI pleaded guilty to count(s)         1 and 47

 0 pleaded nolo contendere to count(s)
     which was accepted by the court.
 0 was found guilty on count(s)
     after a plea of not guilty.

 The defendant is adjudicated guilty of these offenses:

 Title & Section                   Nature of Offense                                                          Offense Ended

                                     u'niawfu! dispensiM,~. an~/#.i.stri,~:~t.i~ij~§:d1iiJ ~1;(fi; Cohtf6II:i(!!t{ )1i21~ofl0;,fri
                                                                                        1
                                                                                                              1
    ?1 use 841(a)(1) and
1
~41 (b)(1 )(C)                           Substance

    18 u.s.c. 1347                   Health Care Fraud.;.·

        The defendant is sentenced as provided in pages 2 through           __8___ of this judgment. The sentence is imposed pursuant to
 the Sentencing Reform Act of 1984.
 0 The defendant has been found not guilty on count(s)
 ~ Count(s)                                                Dis       ~ are dismissed on the motion of the United States.
                 -2 -
                    - 46
                       -----------
          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change ofname, residence,
 or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
 the defenaant must notify the court and United States attorney of material changes in economic circumstances.

                                                                             12/13/2018
                                                                            Date of Imposition of Judgment




                                                                             Arthur J. Schwab, United States District Judge
                                                                            Name and Title of Judge


                                                                             12/13/2018
                                                                            Date
                            Case 2:18-cr-00084-AJS Document 37 Filed 12/13/18 Page 2 of 8
 AO 2458 (Rev. 02/18) Judgment in Criminal Case
                      Sheet 2 - Imprisonment

                                                                                                        Judgment -          2_ of
                                                                                                                     Page _ _       8
,~FENDANT: MARIOS D. PAPACHRISTOU
   .SE NUMBER: 18-cr-0084

                                                                IMPRISONMENT

             The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:

   24 months at Counts 1 and 47, to be served concurrently.




       Ill   The court makes the following recommendations to the Bureau of Prisons:

   Defendant be incarcerated as close as possible to the Western District of PA, consistent with his classifications.




       D     The defendant is remanded to the custody of the United States Marshal.

       D     The defendant shall surrender to the United States Marshal for this district:

             D   at                                 D   a.m.           D    p.m.   on

             D   as notified by the United States Marshal.

L \!1        The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

             D   before 2 p.m. on
                                                                           \ a+e-r   ~ a." .;t - I \ - .;to l q ,
             ~ as notified by the United States Marshal,       (\l:)

             D as notified by the Probation or Pretrial Services Office.


                                                                           RETURN
  I have executed this judgment as follows:




             Defendant delivered on                                                          to

  at                                                  , with a certified copy of this judgment.
        ----------------


                                                                                                     UNITED ST ATES MARSHAL



                                                                                   By-----------------------
                                                                                                  DEPUTY UNITED STATES MARSHAL
                          Case 2:18-cr-00084-AJS Document 37 Filed 12/13/18 Page 3 of 8
AO 2458 (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 3 - Supervised Release
                                                                                                       Judgment-Page     3    of        8

C
     FENDANT: MARIOS D. PAPACHRISTOU
     SE NUMBER: 18-cr-0084
                                                      SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
 3 years at Counts 1 and 47, to be served concurrently.




                                                    MANDATORY CONDITIONS

I.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
            D The above drug testing condition is suspended, based on the court's determination that you
                pose a low risk of future substance abuse. (check if applicable)
4.     D    You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
            restitution. (check if applicable)
5.     00   You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.     D    You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
            directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
            reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.     D    You must participate in an approved program for domestic violence. (check if applicable)




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                            Case 2:18-cr-00084-AJS Document 37 Filed 12/13/18 Page 4 of 8
     AO 2458 (Rev. 02/18) Judgment in a Criminal Case
                          Sheet 3A - Supervised Release

                                                                                                    Judgment-Page         4
                                                                                                                    ----- 0
                                                                                                                                   r   - - - =B
                                                                                                                                              -----
,~PENDANT: MARIOS D. PAPACHRISTOU
   1.SE NUMBER: 18-cr-0084

                                          STANDARD CONDITIONS OF SUPERVISION
    As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
    because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
    officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

    I.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
          release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
          frame.
    2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
          when you must report to the probation officer, and you must report to the probation officer as instructed.
    3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
          court or the probation officer.
    4.    You must answer truthfully the questions asked by your probation officer.
    5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
          arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
          the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
          hours of becoming aware of a change or expected change.
    6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
          take any items prohibited by the conditions of your supervision that he or she observes in plain view.
    7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
          doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
          you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
          responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
          days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
I         becoming aware of a change or expected change.
""'       You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
          convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
          probation officer.
    9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
    10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
          designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
    11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
          first getting the permission of the court.
    12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
          require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
          person and confirm that you have notified the person about the risk.
    13.   You must follow the instructions of the probation officer related to the conditions of supervision.



    U.S. Probation Office Use Only
    A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
    judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
    Release Conditions, available at: www.uscourts.gov.


    Defendant's Signature                                                                                    Date _ _ _ _ _ _ _ _ _ _ __
                          Case 2:18-cr-00084-AJS Document 37 Filed 12/13/18 Page 5 of 8
   AO 245B (Rev. 02/18) Judgment in a Criminal Case
                        Sheet 3B - Supervised Release

                                                                            Judgment-Page ___5__ of   -~8~-
/ ~PENDANT: MARIOS D. PAPACHRISTOU
~SE NUMBER: 18-cr-0084

                                      ADDITIONAL SUPERVISED RELEASE TERMS


   THE DEFENDANT SHALL PAY RESTITUTION THAT IS IMPOSED BY THIS JUDGMENT THAT REMAINS UNPAID AT
   THE COMMENCEMENT OF THE TERM OF SUPERVISED RELEASE AT A RATE OF NOT LESS THAN 10 PERCENT
   OF HIS GROSS MONTHLY EARNINGS. THE FIRST PAYMENT SHALL BE DUE WITHIN 30 DAYS FROM THE
   DEFENDANT'S RELEASE FROM THE CUSTODY OF THE BUREAU OF PRISONS.

  THE DEFENDANT SHALL REPORT ANY CHANGE OF ADDRESS WITHIN 30 DAYS TO THE UNITED STATES
  ATTORNEY'S OFFICE WHILE ANY PORTION OF THE RESTITUTION REMAINS OUTSTANDING.
  THE DEFENDANT SHALL PROVIDE THE PROBATION OFFICER WITH ACCESS TO ANY REQUESTED FINANCIAL
  INFORMATION.

  THE DEFENDANT IS PROHIBITED FROM INCURRING NEW CREDIT CHARGES OR OPENING ADDITIONAL LINES
  OF CREDIT WITHOUT PRIOR WRITTEN APPROVAL OF THE PROBATION OFFICER.

  THE DEFENDANT SHALL PAY A FINE IN THE AMOUNT OF $15,000 TO THE CLERK OF THE U.S. DISTRICT COURT,
  ATTENTION FINANCE DEPARTMENT, 700 GRANT STREET, SUITE 3110, PITTSBURGH, PA 15219.

  THE DEFENDANT SHALL MAKE PAYMENTS TO SATISFY THE CRIMINAL MONETARY PENALTY IN THE
  FOLLOWING MANNER: (A) MONTHLY INSTALLMENTS OF $500 OR 10% OF THE DEFENDANT'S GROSS MONTHLY
  INCOME, WHICHEVER IS GREATER; (B) THE FIRST PAYMENT SHALL BE MADE WITHIN 30 DAYS FOLLOWING THE
/ 1EFENDANT'S DISCHARGE FROM INCARCERATION, AND CONTINUE UNTIL THE CRIMINAL MONETARY PENALTY
~ PAID IN FULL; AND (C) THE DEFENDANT SHALL BE RESPONSIBLE FOR PROVIDING PROOF OF PAYMENT TO
  THE PROBATION OFFICER AS DIRECTED.

  THE DEFENDANT SHALL SUBMIT HIS PERSON, PROPERTY, HOUSE, RESIDENCE, VEHICLE, PAPERS, BUSINESS
  OR PLACE OF EMPLOYMENT, TO A SEARCH, CONDUCTED BY A UNITED STATES PROBATION OR PRETRIAL
  SERVICES OFFICER AT A REASONABLE TIME AND IN A REASONABLE MANNER, BASED UPON REASONABLE
  SUSPICION OF CONTRABAND OR EVIDENCE OF A VIOLATION OF A CONDITION OF SUPERVISION. FAILURE TO
  SUBMIT TO A SEARCH MAY BE GROUNDS FOR REVOCATION. THE DEFENDANT SHALL INFORM ANY OTHER
  RESIDENTS THAT THE PREMISES MAY BE SUBJECT TO SEARCHES PURSUANT TO THIS CONDITION.

  THE DEFENDANT SHALL PARTICIPATE IN A PROGRAM OF TESTING AND, IF NECESSARY, TREATMENT FOR
  SUBSTANCE ABUSE, SAID PROGRAM TO APPROVED BY THE PROBATION OFFICER, UNTIL SUCH TIME AS THE
  DEFENDANT IS RELEASED FROM THE PROGRAM BY THE COURT. FURTHER, THE DEFENDANT SHALL BE
  REQUIRED TO CONTRIBUTE TO THE COSTS OF SERVICES FOR ANY SUCH TREATMENT IN AN AMOUNT
  DETERMINED BY THE PROBATION OFFICER BUT NOT TO EXCEED THE ACTUAL COST. THE DEFENDANT SHALL
  SUBMIT TO ONE DRUG URINALYSIS WITHIN 15 DAYS AFTER BEING PLACED ON SUPERVISION AND AT LEAST
  TWO PERIODIC TESTS THEREAFTER.

  IT IS FURTHER ORDERED THAT THE DEFENDANT SHALL NOT INTENTIONALLY PURCHASE, POSSESS AND/OR
  USE ANY SUBSTANCE(S) DESIGNED TO SIMULATE OR ALTER IN ANY WAY THE DEFENDANT'S OWN URINE
  SPECIMEN. IN ADDITION, THE DEFENDANT SHALL NOT PURCHASE, POSSESS AND/OR USE ANY DEVICE(S)
  DESIGNED TO BE USED FOR THE SUBMISSION OF A THIRD PARTY URINE SPECIMEN.
                            Case 2:18-cr-00084-AJS Document 37 Filed 12/13/18 Page 6 of 8
 AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                        Sheet 5 - Criminal Monetary Penalties
                                                                                                           Judgment - Page _   __,6.___   of   8

CSE
  DEFENDANT: MARIOS D. PAPACHRISTOU
      NUMBER: 18-cr-0084
                                                CRIMINAL MONETARY PENALTIES
       The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                      Assessment                     JVT A Assessment*                 Fine                      Restitution
 TOTALS             $ 200.00                     $                                   $ 15,000.00               $ 591.78



  D   The determination of restitution is deferred until _ _ _ _ . An Amended Judgment in a Criminal Case (A0245C) will be entered
      after such determination.

  D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

       If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
       the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
       before the United States is paid.

  Name of Payee                                                        Total Loss**             Restitution Ordered
   UPMC Health Plan, Inc.                                                                                 . . $p91.78
   Attn: Craig Workman

   600 Grant Street, 41.st Floor·
 . Pittsburgh PA 15219

~efer~nce ·Number: IN18-81\13).··




  TOTALS                               $                          0.00           $                      591.78
                                                                                     ----------

  D     Restitution amount ordered pursuant to plea agreement $

  D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
        to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

  D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        D the interest requirement is waived for the              D fine     D restitution.

L       D    the interest requirement for the        D     fine    •     restitution is modified as follows:


  * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
  ** Findings for the total amount of losses are required under Chapters 109A, 110, 11 OA, and 113A of Title 18 for offenses committed on or
  after September 13, 1994, but before April 23, 1996.
                         Case 2:18-cr-00084-AJS Document 37 Filed 12/13/18 Page 7 of 8
 AO 2458 (Rev. 02/18) Judgment in a Criminal Case
                      Sheet SA - Criminal Monetary Penalties
                                                                                               Judgment-Page    7     of   -~6~-
DEFENDANT: MARIOS D. PAPACHRISTOU
r ASE NUMBER: 18-cr-0084
l,                    ADDITIONAL TERMS FOR CRIMINAL MONETARY PENALTIES
 The defendant shall make restitution payments from any wages he may earn in prison in accordance with the Bureau of
 Prisons' Inmate Financial Responsibility Program. Any portion of the restitution that is not paid in full at the time of the
 defendant's release from imprisonment shall be paid as a condition of supervised release.

 The victim's recovery is limited to the amount of its loss, and the defendant's liability for restitution ceases if and when the
 victim receives full restitution.

 The defendant shall pay the restitution jointly and severally with Omar Almusa. The defendant shall apply all moneys
 received from income tax refunds, lottery winnings, inheritance, judgments and any anticipated or unexpected financial
 gains to the outstanding court ordered financial obligation within 10 days of receipt, unless excused from doing so by Order
 of the Court. The Court finds that the defendant has the ability to pay interest. Therefore, interest is not waived.
                         Case
AO 245B (Rev. 02/18) Judgment  in a 2:18-cr-00084-AJS
                                    Criminal Case               Document 37 Filed 12/13/18 Page 8 of 8
                     Sheet 6 - Schedule of Payments

                                                                                                                          8_ of
                                                                                                         Judgment- Page _ _                   8

CSE
DEFENDANT: MARIOS 0. PAPACHRISTOU
    NUMBER: 18-cr-0084

                                                     SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A    ~    Lump sum payment of$         200.00                due immediately, balance due


          •     not later than                                   , or
          •     in accordance with
                                      •    C,
                                                 •    D,
                                                            •     E, or       D F below; or

B    •    Payment to begin immediately (may be combined with              •   c,     DD,or        D F below); or

C    D    Payment in equal      _ _ _ _ _ (e.g .. weekly, monthly. quarterly) installments of $ _ _ _ _ _ _ _ over a period of
                         (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

D    D    Payment in equal        _ _ _ _ _ (e.g., weekly. monthly, quarterly) installments of $ _ _ _ _ _ _ _ over a period of
                         (e.g .. months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
          term of supervision; or

E    D    Payment during the term of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
          imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F    ~    Special instructions regarding the payment of criminal monetary penalties:

           The defendant shall pay a fine in the amount of $15,000 to the Clerk of the U.S. District Court, Attention Finance
           Department, 700 Grant Street, Suite 3110, Pittsburgh, PA 15219. The defendant has the ability to pay interest on
           the fine.



Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




~    Joint and Several

     Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
     and corresponding payee, if appropriate.




D    The defendant shall pay the cost of prosecution.

D    The defendant shall pay the following court cost(s):

D    The defendant shall forfeit the defendant's interest in the following property to the United States:


L
Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) NTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
